DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 11/30/2021.
Claims 19-30 and 32-36 are pending.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant has amended independent claim 19 to include the features of claim 31, as now more-particularly claimed. Applicant has accordingly cancelled claim 31. As such, Applicant now claims that the hand-held device further comprises an additional part that consists of a ring which is clippable onto the skin electrode and an absorbent carrier material, wherein the absorbent carrier material is soaked with an active ingredient and is fastened to the ring and wherein the absorbent carrier material extends over the skin electrode when the ring is in a clipped-on state. 
Applicant argues that the ring and the absorbent carrier material form a single component or item that is named "additional part" in amended independent claim 19 and this “additional part” is clippable as a whole onto the skin treatment device by pushing and thereby clipping the ring onto the hand-held device. As soon as the ring has been attached, the absorbent carrier material extends over the skin electrode. The 
The examiner respectfully disagrees with the argument that Edel does not disclose a clippable ring to which a carrier material is fastened as claimed by Applicant as an additional part. 
The argument that the pad is laid in advance on the surface of the electrode and then the electrode cover 12 is screwed on the body so that the pad is firmly claimed to the surface of the body is not persuasive. The claim as recited is directed to an apparatus and the applicant has referred to the combination of the ring and the absorbent pad as the additional part.  There is no structural limitation in the claim that precludes the teachings in paragraph 0008 of Edel.  The term “additional part” under the broadest reasonable interpretation is merely a name for the combination of the ring and the absorbent pad. 
Further the limitation that the ring is clippable onto the skin electrode is a functional limitation and no specific structural limitations have been recited to show how the ring is clippable. Edel teaches that the ring (e.g. 12 Fig 1) comprises threads 16 that allow the ring to be clipped to the body 11.  With regards to the arguments that to secure the pad on the electrode, according to Edel, firstly the pad has to be grasped by the fingers and placed on the electrode and then, the cover has to be screwed onto the device, Edel teaches the structural limitations of the claim as recited and therefore teaches a clippable additional part as claimed. (Note: the ring can be pushed into the body too thus making it clippable). As a 

Claim 20 
The claim does not recite that the clip is oblong or oval and the originally filed specifications do not provide any special definition for a strip to be defined as oval or oblong with a length greater than a width of a ring, and therefore the pad of Edel is considered as a strip because any two opposing points or sections of the pad are clipped onto the ring.
Claim 21 
The claim as now recited requires that the ring has an inwardly directed latching lug which is engageable behind a holding edge on the skin electrode.
The rejection is now withdrawn
Claims 22, 23 and 24 
Edel clearly teaches the limitations of claims 22-24 as previously discussed and as shown in the annotated fig 1 below. Edel teaches the skin electrode (e.g. 13 Fig 1 as shown below) has a form of a cap (annotated as Cap in Fig. 1 reproduced below) connected to a base (annotated as G in Fig. 1 reproduced below), wherein the cap has a foot region (annotated as F in Fig. 1 reproduced below) near the base (annotated as G in Fig. 1 reproduced below) and a head region (annotated as Cap in 

    PNG
    media_image1.png
    616
    679
    media_image1.png
    Greyscale

With respect to claim 24 which requires that the ring has an inwardly directed latching lug latchable behind a lower edge of the cap, the claim does not recite what the lug is 
Claim 25
In view of the arguments provided, the rejection of claim 25 is now withdrawn

Claim 27
In view of the amendment and the arguments provided the rejection of the claim is now withdrawn.
Claim 28 
The examiner respectfully disagrees with applicant arguments that a round material cannot be considered as a strip because the claim as recited does not recite that the absorbent material strip is an oval or oblong strip, instead just requires two ends and all opposing sections of the circular pad are clipped over the electrode. Therefore the rejection is maintained.
Claim 29 
The rejection of claim 29 is withdrawn.
Claim 30 
Claim 30 recites that the carrier material is a fabric, a sponge OR a felt. The recitation is in the alternative.   As applicant has agreed Linzell teaches to use a sponge as a carrier material. Therefore the rejection is maintained.
 
Claim 36 
.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites that “the additional part is stored in hermetically sealed packaging”. The recitation of the claim is an intended use recitation. It raises questions such as is the “hermetically sealed packaging” part of the claimed invention or is it just an intended use of how the applicant wishes to store the additional part.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 19, 20, 22- 24, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Edel et al (U.S. Patent Application Publication Number: US 2004/0049147 A1, hereinafter “Edel”- PREVIOUSLY CITED) in view of Henley et al (U.S. Patent Number: US 6477410 B1, hereinafter “Henley” - PREVIOUSLY CITED) OR Rabe et al (U.S. Patent Application Publication Number: US 2016/0022010 A1, hereinafter “Rabe” - PREVIOUSLY CITED).
Regarding claims 19 and 28, Edel teaches a hand-held device for electrically assisted skin treatment (e.g. 10 Fig. 1, Abstract, [0001], Note: The device is portable and it is necessarily held in the hand during use for application to the skin) comprising: 
a skin electrode (e.g.13 Fig. 1) has a half-cylindrical upper end (it is curved) which is placeable on a skin region to be treated; 
a ground electrode (e.g. Fig 2, [0016]), 

and an additional part that consists of a ring (e.g. 12 Fig.1) which is clippable (as discussed in the Response to arguments section, clippable is functionally recited. The claim does not recite any specific structural limitations that make the ring clippable, and since Edel teaches threads on 12 that connect to threads 16 on the body 11 of the device they teach a clippable ring) onto the skin electrode (e.g. 13 Fig.1) and 
an absorbent carrier material in the form of a strip (e.g. 20 Fig 1 Note: any material is considered a strip since the claim as recited does not recite any structure for the strip and the specifications do not have any special definition for a strip), wherein the absorbent carrier material is soaked with an active ingredient (e.g. 21 Fig 3A, 4, [0019]) and is fastened to the ring  (as seen at the cover flange regions 15 of the ring) and)  and wherein the absorbent material extends over the skin electrode 13 when the ring is in a clipped-on state 164
Edel does not specifically teach that the ground electrode is a hand electrode and  is disposed on an outside of the hand-held device and adapted to be in contact with a hand of a user when the hand-held device is held in the hand of the user during use and that the electrical power source disposed in the hand-held device, wherein terminals of the electrical power source are electrically connected to the skin electrode and the hand electrode during operation of the hand-held device and in the alternative that the ring is clippable.

 In the alternative, in a different embodiment Henley teaches a clippable ring that can be used with the applicator head (e.g. Fig, 16, 17 show a ring 154 with tabs 168 that may be clipped onto the application head (e.g. Col. 25 line 11-29). Therefore it would have been obvious to person having ordinary skill in the art before the effective filing date to modify the handheld device of Edel to include the clippable tabs as taught by Henley in order to provide the predictable results of improving the device making it more modular making the ring easily replaceable.
In the alternative, Rabe teaches a handheld treatment apparatus that comprises applicator heads that may be removeable and have a releasable (tongue, groove, 
(Note:  As previously discussed in the response to arguments section, the claim requires a clippable ring but does not recite any structural limitation that makes the ring clippable, the examiner ahs relied on Henley and Rabe to show that the ring of Edel can alternatively be modified using tabs and releasable using snap, tongue groove or treaded arrangements.)
Regarding claim 20, “modified”  Edel teaches the invention as claimed and Edel teaches that the absorbent carrier material (e.g. 20 Fig 1 as shown below) consists of a strip having two ends (annotated as A and B in Fig 1 reproduced below) and an intermediate section (annotated as C in Fig 1 reproduced below) disposed between the two ends and wherein the two ends are fastened to the ring (by the cover flange 15 as shown in Fig 1 below, e.g. [0011]) and the intermediate section (annotated as C in Fig 1 reproduced below) extends over the skin electrode (e.g.13 Fig. 1) when the ring is in the clipped-on state. As discussed above, the claim does not recite that the absorbent material is oval or oblong and therefore Edel’s teachings meet the claim limitation. 
Regarding claims 22 and 23, “modified” Edel teaches the invention as claimed and Edel teaches the skin electrode (e.g. 13 Fig 1 as shown below) has a form of a cap (annotated as Cap in Fig. 1 reproduced below) connected to a base (annotated as G in 

    PNG
    media_image1.png
    616
    679
    media_image1.png
    Greyscale

Regarding claim 24, “modified” Edel teaches the invention as claimed and Edel teaches the ring (as shown in the reproduced Fig. 1 above) has an inwardly directed latching lug (annotated as D in the reproduced Fig.1 above) which is engageable behind a lower edge of the cap (annotated as E in the reproduced Fig.1 above).
Regarding claims 33 and 34, “modified” Edel teaches the invention as claimed and Edel teaches the ring has a latching lug on an inner side and wherein the latching lug protrudes over an inner lateral surface of the ring and is disposed in a transverse groove on the ring (i.e. the ring has threads with grooves which are considred as latching lugs as claimed e.g. 16 Fig. 1, 4).  















Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Edel et al (U.S Patent Application Publication Number: US 2004/0049147 A1, hereinafter "Edel"- PREVIOUSLY CITED) in view of Henley et al (U.S Patent Number: US 6477410 A1, hereinafter "Henley"- PREVIOUSLY CITED) OR Rabe et al (U.S. Patent Application Publication Number: US 2016/0022010 A1, hereinafter “Rabe” - PREVIOUSLY CITED) and further in view of Linzell et al (U.S. Patent Application Publication Number: US 2009/0198159 A1, hereinafter “Linzell” - PREVIOUSLY CITED).
Regarding claim 30, “modified” Edel teaches the invention as claimed and Edel teaches that the active-substance pad impregnated with the iontophoretic active substance is made of an absorbent, porous material (e.g. [0019]. They do not specifically teach that the absorbent carrier material is a fabric, a sponge or a felt. Linzell teaches a handheld skin treatment device comprising an applicator (e.g. Fig 6) with pads made of an absorbent material such as foam and therefore a sponge (e.g. [0219]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the active-substance pad impregnated with the iontophoretic active substance of Edel in view of Henley and Rabe .


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Edel et al (U.S Patent Application Publication Number: US 2004/0049147 A1, hereinafter "Edel"- PREVIOUSLY CITED) n view of Henley et al (U.S. Patent Number: US 6477410 B1, hereinafter “Henley” - PREVIOUSLY CITED) OR Rabe et al (U.S. Patent Application Publication Number: US 2016/0022010 A1, hereinafter “Rabe” - PREVIOUSLY CITED) and further in view of Petricca (U.S. Patent Number: US 6499595 B1, hereinafter "Petricca"- PREVIOUSLY CITED).  
Regarding claim 35, “modified” Edel teaches the invention as claimed and Edel teaches that the pad is in a hermetically sealed packaging (e.g. [0019], [0020]). Petricca teaches a blister pack for holding stored items (e.g. Abstract). Therefore it would have been obvious to modify the teachings of “modified” Edel to have the additional part comprising the ring and pad to be stored separately. Note: This claim as recited comprises intended use and does not positively recite any structural limitations such as a hermetically sealed package.
Regarding claim 36, “modified” Edel teaches the invention as claimed and Edel teaches a blister pack for the absorbent material (e.g. [0019], [0020] and as discussed above), wherein the absorbent carrier material consists of a strip as discussed above (e.g. 20 Fig 1, 3A, B). They do not specifically teach the blister pack comprises a shell with a film cover, wherein a circumferential depression for containing the ring is located in the shell such that when the ring is disposed in the circumferential depression the strip faces a bottom of the shell and a central part of the strip extends in an arch through . 
Allowable Subject Matter
Claims 21, 25-27, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rona Csaba (WO 9006153, hereinafter “Rona”) teaches a handheld skin applicator device with a pad and electrode and a ring to hold the pad on the electrode.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792